Citation Nr: 1143832	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that prior to certification of this appeal to the Board, the Veterans of Foreign Wars of the United States (VFW) revoked its Power of Attorney for the Veteran.  This was based on the Veteran's assertion that he was seeking representation through another organization.  To date, and despite an attempt by VA to clarify his desire for representation, the Veteran has not appointed a new representative.  

The Veteran testified before the undersigned at a June 2010 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his currently diagnosed hepatitis C was incurred during active military service.  In this regard, he has reported several risk factors for hepatitis C during service, including inoculations with an air jet injector, high-risk sexual behavior, such as sexual intercourse with prostitutes, sharing of razor blades, exposure to blood and other bodily fluids from other injured soldiers during combat, and drinking from unsanitary water supplies.  

The Veteran denied ever using intravenous drugs during or after service.  However, during his June 2010 hearing, he testified that he had experimented with intranasal cocaine for one week or less after his discharge from service.  He also reported during a VA PTSD examination in August 2008 that he had multiple sex partners during his third marriage, starting in 1986.  During his testimony, he denied a history of any blood transfusions, but during his VA examination in September 2009 and during his July 2009 informal conference, he reported that he may have received a blood transfusion in service for seizures and/or dysentery in 1969.  

Service treatment records show that the Veteran was treated in service for abdominal and upper respiratory complaints, but they are negative for any evidence of blood transfusions or hepatitis C during service or at the time of his discharge examination in November 1970.

Pertinent post-service treatment records show that the Veteran was notified in October 2008 that he had tested positive for hepatitis C.  The Veteran was afforded a VA examination in response to his claim in September 2009.  The examiner diagnosed hepatitis C based on laboratory findings, and concluded that he was not able to proffer an opinion as to the etiology of the Veteran's hepatitis C without resort to mere speculation because the Veteran had multiple probable factors for exposures in service that were not confirmed and possible probable factors after service that he could not confirm.

In a June 2010 statement, DH, who served with the Veteran for a year in Vietnam, reported that he and the Veteran were both put at risk for hepatitis C in service through inoculations with air gun injectors, sexual encounters with prostitutes, drinking from unsanitary water supplies, exposure to blood and other bodily fluids from other soldiers, and sharing of razor blades.  

The Veteran has reported several risk factors for hepatitis C during service, and his reports have been supported to an extent by another Veteran who served with him in Vietnam.  Furthermore, the record indicates that the Veteran served in combat during the Vietnam War.  Thus, the Board finds that the conditions of his service are consistent with his reports of being exposed to blood from other injured soldiers.  38 U.S.C.A. § 5104(a).  Accordingly, the Board finds the Veteran's reports to be credible.  The post-service medical evidence of record shows that the Veteran has been diagnosed with hepatitis C.  However, contemporaneous evidence of hepatitis C in the years following service is not of record.  The only medical opinion of record concerning the etiology of the Veteran's hepatitis C is inconclusive, and therefore, inadequate for rating purposes.  Accordingly, another examination and opinion is needed to determine the etiology of any currently demonstrated hepatitis C.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that during his June 2010 hearing, the Veteran testified that he had been treated at the VA Medical Center in Salt Lake City sometime that year.  The most current medical records associated with the claims file from the Salt Lake City VA Medical Center are dated in July 2009.  As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any pertinent evidence identified but not provided by the Veteran.  In particular, attempt to obtain records of treatment from the VA Medical Center in Salt Lake City, Utah for the period since July 2009.  If the RO or the AMC is unsuccessful in obtaining any such evidence, this should be documented in the record.

2.  Schedule the Veteran for an examination to determine the nature and extent of any currently present hepatitis C.  The examiner should review the claims folder in connection with the examination.

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current hepatitis C is etiologically related to his active military service and, if so, the examiner should specifically identify the in-service risk factor(s).  

A complete rationale should be given for all opinions and conclusions expressed.

3.  Readjudicate the claim for service connection for hepatitis C.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON THE NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

